Citation Nr: 1045628	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  98-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for low 
back disability from April 24, 2001 to July 20, 2010 and 60 
percent thereafter.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel








INTRODUCTION

The Veteran had active duty service from July 1991 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In a December 2007 rating decision, the Board granted a 40 
percent evaluation for the Veteran's low back disability for the 
period prior to April 24, 2001.  The Board's December 2007 
decision denied a rating in excess of 20 percent for the period 
after April 24, 2001.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2008 Joint Remand, the parties moved the 
Court to set aside the portion of the Board's decision that 
denied an evaluation in excess of 20 percent for the period after 
April 24, 2001.  By order dated in November 2008, the Court set 
aside the Board's December 2007 rating decision and remanded the 
case to the Board for readjudication consistent with the Joint 
Remand.   

In May 2010, the Board remanded this case for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  Prior to July 20, 2010, the Veteran's low back disability was 
manifested by severe loss of range of motion of the lumbar spine.  
The evidence during this time period did not show pronounced 
intervertebral disc syndrome with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief; or 
unfavorable ankylosis of the entire thoracolumbar spine; or 
incapacitating episodes having a total duration of at least six 
weeks during a 12-month period.

2.  From July 20, 2010, the Veteran's low back disability was 
manifested by incapacitating episodes having a total duration of 
at least six weeks during 12-month period and without unfavorable 
ankylosis of the entire spine.  


CONCLUSIONS OF LAW

1.  Prior to July 20, 2010, the criteria for a 40 percent 
evaluation, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a,  Diagnostic Codes 5292, 5293, 5295 (prior to 
September 23, 2002); Diagnostic Code 5293 (in effect from 
September 23, 2002 through September 25, 2003); Diagnostic Codes 
5237, 5242, 5243 (from September 26, 2003).  

2.  From July 20, 2010, the criteria for an evaluation in excess 
of 60 percent have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a,  Diagnostic Codes 5237, 5242, 5243 (from September 26, 
2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Veteran has appealed the initial rating assigned for his 
service-connected low back disorder.  The RO did not provide the 
Veteran with additional notice of the evidence required to 
substantiate his claims for higher initial ratings.  In Dingess, 
the Court held that, in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service- connection claim has been 
more than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91. Rather, the RO must issue a 
Statement of the Case (SOC).  Id. 

The RO issued a Supplemental Statement of the Case in September 
1998.  The Veteran was provided with notice of the evidence 
required to substantiate his claims in letters dated in April 
2004 and March 2005.  The Veteran's claim was readjudicated in 
Supplemental Statements of the Case (SSOC) in April 2002, October 
2004, August 2007 and October 2010.  A March 2006 letter provided  
notice of how effective dates and disability ratings are 
determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  

The Board notes that the May 2010 remand directed that the 
Veteran be afforded an examination by an orthopedic surgeon or 
comparable specialist.  The Veteran was examined by a medical 
doctor identified as a staff physiatrist.  The examination 
findings fully and thoroughly addressed the rating criteria.  The 
Board finds that there was substantial compliance with the remand 
directive.    

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

A.  Rating Criteria for Back Disabilities

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A.§ 5107(a); 
Gilbert v.Derwinski, 1 Vet.App. 49 (1990).  Moreover, an appeal 
from the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board notes that the provisions pertaining to the rating of 
back disabilities were revised during the course of the Veteran's 
appeal.  The provisions of the Rating Schedule pertaining to 
intervertebral disc syndrome were revised effective September 23, 
2002, and other amendments of the Schedule, addressing 
disabilities of the spine were revised effective September 26, 
2003.  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of the 
veteran should be applied.  However, if the revised regulations 
are more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive to, 
but no earlier than, the effective date of the change.  See 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  A 10 percent rating was 
applicable for mild intervertebral disc syndrome.  A 20 percent 
rating was assignable for moderate intervertebral disc syndrome 
with recurring attacks.  A 40 percent rating was assignable for 
severe intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A maximum rating of 60 percent was 
assignable for pronounced intervertebral disc syndrome with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.72, Diagnostic Code 5293 
(2001).

Effective September 23, 2002, VA amended the criteria for rating 
intervertebral disc syndrome, but continued to evaluate that 
disease under DC 5293.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  
This update included a renumbering of the diagnostic codes 
pertinent to back ratings.  According to that renumbering, DC 
5243 now governs ratings of intervertebral disc syndrome.  See 
Fed. Reg. 51,443 (Aug. 27, 2003).

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either on 
the total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 20 percent 
rating is applicable for incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.     A 40 percent rating is warranted where there 
are incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, and 
a 60 percent rating is warranted for incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5293 (2002).

Prior to September 26, 2003 limitation of motion of the lumbar 
spine was rated according to Diagnostic Code 5292.  A 10 percent 
rating was assignable with characteristic pain on motion.  A 20 
percent rating was applicable for moderate limitation of motion, 
and a maximum rating of 40 percent was assignable for severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, which pertained to lumbosacral strain, a 10 percent 
evaluation was assignable for lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
assignable for lumbosacral strain with muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, in 
a standing position.  A 40 percent evaluation was assignable for 
severe lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, DC 5295 (2002).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for Diseases 
and Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
Diagnostic Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).

The rating criteria of the General Rating Formula for Diseases 
and Injuries of the Spine provide that a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees or combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The criteria for a 40 
percent rating are: unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 degrees 
or less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assignable for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is warranted for unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin of the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note 
(5) (Aug. 27, 2003).

The amended rating criteria define normal range of motion for the 
various spinal segments for VA compensation purposes.  Normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral flexion 
are zero to 45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion are the maximum that can be 
used for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (2).

The fact that the revised criteria include symptoms such as pain, 
stiffness, aching, etc., if present, means that evaluations based 
on pain alone are not appropriate, unless there is specific nerve 
root pain, for example, that could be evaluated under the 
neurologic sections of the rating schedule.  See 68 Fed. Reg. 
51,455 (Aug. 27, 2003).
B.  Discussion

At an October 1997 VA examination, the Veteran reported that he 
developed back pain in service after heavy lifting.  He 
complained of difficulty with walking and climbing stairs because 
of back pain.  He reported that he took Motrin when the pain 
became severe.  

Physical examination revealed forward flexion to 40 degrees with 
moderate pain from 20 to 40 degrees.  The Veteran had 15 degrees 
lateral flexion bilaterally and 5 degrees of lateral rotation on 
the right and the left.  The examiner noted that the musculature 
of the back was adequate.  It was noted that there was no spasm 
or strength deficits in the back.  Straight leg raises were 
negative.  Neurological examination was found to be within normal 
limits.  The examiner noted that there were minimal range of 
motion deficits of the lumbosacral spine, primarily secondary to 
subjective pain.  The examiner's impression was minimal 
degenerative disc disease at L4-5.  

Upon VA examination in April 2001, the examiner indicated that 
the claims file was reviewed.  The Veteran reported that he had 
surgery on his left knee in 1996 and shortly thereafter noted the 
onset of low back pain.  The pain persisted despite treatment 
with physical therapy and medication.  He indicated that his low 
back pain radiated into the left buttocks and the outer aspect of 
the left hip and thigh.  The pain was aggravated by sitting more 
than 15 minutes at a time, walking more than two to three blocks, 
and lifting more than 40-50 pounds.  The Veteran reported that he 
got relief by lying down, changing positions and taking 
medication.  He reported weakness, fatigue, lack of endurance and 
stiffness.  

Physical examination of the spine revealed normal spinal 
alignment in standing position.  The examiner noted that the 
Veteran's gait was steady and even.  He could walk well on his 
tiptoes and on his heels.  Active range of motion studies noted 
forward flexion to 45 degrees and lateral flexion to 15 degrees 
bilaterally.  He had rotation to 20 degrees bilaterally.  The 
Veteran had passive flexion to 60 degrees with pain at 45 
degrees.  He had passive lateral flexion to the right and left to 
20 degrees with pain at 15 degrees and continuing throughout the 
motion.  Rotation in both directions was to 25 degrees with pain 
at 20 degrees continuing through the full range of available 
rotation.  There was no weakness, fatigability, lack of endurance 
or incoordination of movement.  

The examiner diagnosed mechanical low back strain.  The examiner 
noted that muscle strength and sensation appeared intact in the 
lower extremities.  There was no pain, weakness, fatigability, 
lack of endurance and incoordination on movement.  The examiner 
noted that x-rays taken in July 2001 showed no abnormality.   

The examiner noted that the pain which the Veteran incurred at 
the limits and just beyond the limits of active motion of the 
spine, were accompanied by complaints of pain and muscular 
efforts on the part of the Veteran to block any further motions 
beyond what was observed in completing passive range of motion.  
There did not appear to be any type of involuntary muscle spasm.  
There were no objective findings to support the subjective 
complaints of weakness, fatigability, lack of endurance and 
stiffness.  The examiner opined that pain on movement would 
affect the ability of the Veteran to perform average employment 
in a civilian occupation in an ordinary work environment, such as 
lifting 20 pounds occasionally or 10 pounds frequently.  He would 
not be able to stand and walk more than two hours in an eight 
hour work day.  It was noted that this would not necessarily 
affect his ability to sit, particularly if the standing, walking 
and sitting activities were altered, in which case the examiner 
opined that the Veteran would be able to work a total of an eight 
hour day, but with these qualifications.

Upon VA examination in March 2007, the examiner noted moderately 
severe multi-level degenerative disc disease of the thoracolumbar 
spine.  The examiner noted a probable history of radiculopathy 
involving L5-S1.  The examiner indicated that there was no 
current evidence of nerve system impact.  The examiner indicated 
that there was no weakened movement, excess fatigability, or 
incoordination found.  The examiner opined that the Veteran was 
capable of performing average employment duties of a civil 
occupation.  The examiner indicated that the Veteran's pain was 
visibly manifested as a grimace as well as verbally expressed in 
some plains of motion involving the lumbosacral spine.  No 
muscular atrophy was found.  

The examiner noted that there was no history of fatigue or 
weakness.  Symptoms included decreased motion, stiffness and 
spasms.  It was noted that there were moderate flare-ups.  The 
flare-ups occurred every three to four months and lasted one to 
two days.  It was noted that the Veteran felt that his back was 
much stiffer with flare-ups, but he could not quantify additional 
loss of motion.  

On physical examination, there was no spasm, atrophy, guarding or 
pain with motion of the thoracic sacrospinals.  Tenderness was 
noted.  Range of motion studies revealed left lateral rotation 
actively to 40 degrees .  The examiner noted pain with repetitive 
use.  There was no additional loss of motion with repetitive use.  
The examination noted two findings for extension of the 
thoracolumbar spine.  The examiner noted extension to 85 degrees, 
with pain beginning at 80 degrees.  The examiner noted pain with 
active range of motion.  The examiner noted active range of 
motion to 30 degrees, with pain from 26 to 30 degrees.  The 
examiner noted pain with active motion.  There was no additional 
loss of motion on repetitive use of the joint.  The Veteran had 
right lateral flexion to 28 degrees, with pain starting at 
25 degrees.  He had left lateral flexion to 25 degrees with pain 
beginning at 20 degrees.  Right and left lateral rotation were 
both to 35 degrees.  

The 2007 VA examination noted that the Veteran lost 10-12 days 
from work because of his back problems.  The Veteran reported 
that he missed work three to five times a year for a period of 2 
to 3 days each time.   

The Veteran had a VA examination in July 2010.  The examiner 
noted that the claims file was reviewed.  The examiner noted a 
history of back pain since service in 1997 when the Veteran 
attempted to lift a washing machine.  The pain was reported as 
constant with intermittent flare-ups occurring six times per 
month.  The pain was noted to be to the left of the low back, 
radiating into the left hip and down the posterolateral left 
thigh.  The Veteran reported that his whole leg "goes dead" 
about once per year.  The Veteran reported that the pain was 
progressive in that it was getting worse over the last two years.  
The Veteran reported that aggravating factors included sudden 
reaching, ironing, prolonged sitting, driving or walking.  It was 
noted that the Veteran worked as a TSA agent, and his work 
required a lot of standing.  
On physical examination, the examiner noted forward flexion of 
less than 10 degrees and right and left rotation of zero degrees 
each.  The examiner commented that the loss of range of motion of 
the lumbar spine was severe.  The examiner stated that flexion 
was negligible, causing pain with radiation in the left hip.  The 
examiner indicated that there was favorable ankylosis of the 
entire lumbar spine and unfavorable ankylosis at several levels 
of the lumbar spine.  

An October 2010 rating decision assigned a 60 percent rating from 
July 20, 2010, the date of the VA examination, based upon 
incapacitating episodes of back pain.  

The Board concludes that a 40 percent rating is warranted 
pursuant to Diagnostic Code 5292 for the entire period prior to 
July 20, 2010 for severe limitation of motion of the lumbar 
spine.  The rating code provides that normal forward flexion of 
the lumbar spine is to 90 degrees.  The 1997 and 2001 VA 
examinations indicated that the Veteran's forward flexion was 
approximately half of the specified normal range, with forward 
flexion of 40 degrees noted on VA examination in 1997 and forward 
flexion of 45 degrees upon VA examination in 2001.  These 
findings most nearly approximate severe limitation of motion.

The Board notes that, prior to September 23, 2002, a rating 
higher than 40 percent could only be assigned under Diagnostic 
Code 5293, which provided that a 60 percent evaluation was 
assignable for pronounced intervertebral disc syndrome with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.72, Diagnostic Code 5293 
(2001).  The criteria for a 60 percent rating under Diagnostic 
Code 5293 have not been met at any point in this appeal.  The 
1997 VA examination noted normal neurological findings.  The 2007 
VA examination noted no nerve system impacts.  The 2010 VA 
examination indicated that there were no residual neurological 
impairments present.  Given these findings, the Board concludes 
that the criteria for a 60 percent rating under Diagnostic Code 
5293 are not met.  

Under the revised criteria pertaining to intervertebral disc 
syndrome, effective September 23, 2002, a 60 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, DC 5243 (2002).  With regard to incapacitating episodes 
of back pain, the 2007 VA examination noted that the Veteran 
missed work up to five times a year because of back problems and 
was out of work approximately two to three days each time.  Thus, 
the examination indicated approximately 15 days a year, or 
approximately two weeks, of incapacitation due to back pain.  The 
2010 VA examination indicated that the Veteran had approximately 
12 weeks of incapacitation per year and therefore established 
findings to support a 60 percent evaluation.  

The Board notes that a rating in excess of 40 percent was not 
warranted under the General Rating Formula prior to July 20, 
2010, as the record did not contain any findings of unfavorable 
ankylosis of the entire thoracolumbar spine.

The Board finds that a rating in excess of 60 percent is not 
assignable for the time period after July 20, 2010.  The 2010 VA 
examination found favorable ankylosis of the entire lumbar spine 
and unfavorable ankylosis at several levels of the lumbar spine.  
A 100 percent evaluation is not assignable under the General 
Rating Formula, as the evidence does not show unfavorable 
ankylosis of the entire spine.   

For the foregoing reasons,  the Board concludes that a 40 percent 
rating, and no higher, is warranted for the entire period prior 
to July 20, 2010, pursuant to Diagnostic Code 5292.  

The Board further concludes that an evaluation in excess of 60 
percent is not warranted after July 20, 2010.  In reaching this 
determination, the Board considered the benefit of the doubt 
doctrine.  As there is a preponderance of the evidence against 
the claim for an evaluation in excess of 60 percent, the claim 
must be denied.  





C.  Extraschedular considerations

Extraschedular ratings under 38 C.F.R. § 3.3.21(b)(1) are limited 
to cases in which it is impractical to apply the regular 
standards of the rating schedule because there is an exceptional 
or unusual disability picture, with such related factors as 
frequent hospitalizations or marked interference with employment.  
The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the Veteran's low back 
disability is inadequate.  The evidence does not present such an 
exceptional or unusual disability picture that available 
schedular evaluations are inadequate.  The schedular criteria 
contemplate the Veteran's level of disability.  The evidence does 
not reflect marked interference with employment or frequent 
periods of hospitalization.  The most recent VA examination 
indicated that the Veteran required time off of work due to back 
pain; however, the examination indicated that the Veteran's 
restrictions were adequate to permit proper functioning  on the 
job.  Accordingly, the Board finds that referral for 
consideration of an extraschedular rating is not warranted.   


ORDER

A 40 percent rating is granted for a low back disability prior to 
July 20, 2010, subject to regulations governing the payment of 
monetary benefits.

A rating in excess of 60 percent after July 20, 2010 is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


